Citation Nr: 1233888	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-29 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.    Entitlement to a compensable rating for the Veteran's service-connected bilateral hearing loss.

2.   Whether the initial 30 percent rating evaluation assigned for the Veteran's acquired psychiatric disorder was based on clear and unmistakable error (CUE).  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right elbow disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for type II diabetes mellitus.

8.  Entitlement to an increased initial rating for the Veteran's service-connected acquired psychiatric disorder, rated as 30 percent disabling prior to April 13, 2009, and as 50 percent disabling thereafter.  

9.  Entitlement to a rating in excess of 40 percent for the Veteran's service-connected left leg cellulitis.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The Veteran had active service from April 1988 to August 1990.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied the benefits sought on appeal.  The Veteran appealed those decisions and the case was referred to the Board for appellate review.  

The United States Court of Appeals for Veterans Claims (Court) has held that such claims amount to a claim of entitlement to service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, in accordance with Clemons, the Board has recharacterized the issue on appeal.  

The Board notes that the RO granted entitlement to an increased rating for the Veteran's service-connected acquired psychiatric disorder in a May 2012 rating decision.  However, as this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claims on that issue, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a rating in excess of 40 percent for the Veteran's service-connected left leg cellulitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  In July 2012 the Veteran indicated that he wished to withdraw his appeal on the issues of entitlement to compensable rating for his service-connected hearing loss and whether the initial 30 percent rating evaluation assigned for the Veteran's acquired psychiatric disorder was based on clear and unmistakable error (CUE).  

2.  In a January 2005 rating decision the RO denied entitlement to service connection for a right elbow disorder, a back disorder and hypertension.  The Veteran did not appeal that rating decision and it is now final.

3.  Evidence received since the January 2005 rating decision relevant to the Veteran's claim of entitlement to service connection for a right elbow disorder was previously considered by agency decision makers, is cumulative and redundant of evidence already of record, fails to address an unestablished fact, and does not raise a reasonable possibility of substantiating that claim.  

4.  Evidence received since the January 2005 rating decision relates to unestablished facts necessary to substantiate the Veteran's claims of entitlement to service connection for a back disorder and hypertension, and raises a reasonable possibility of substantiating those claims.  

5.  The Veteran's back disorder has not been shown to be causally or etiological related to active service and was not caused or aggravated by a service-connected disorder.

6.  The Veteran's hypertension has not been shown to be causally or etiological related to active service and was not caused or aggravated by a service-connected disorder.

7.  The Veteran's sleep apnea has not been shown to be causally or etiological related to active service and was not caused or aggravated by a service-connected disorder.

8.  The Veteran's type II diabetes mellitus has not been shown to be causally or etiological related to active service and was not caused or aggravated by a service-connected disorder.

9.  Prior to April 13, 2009, the evidence of record indicates that the Veteran's service-connected acquired psychiatric disorder was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  There was no evidence of reduced reliability and productive due to symptoms such as circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of memory; impaired judgment; or impaired abstract thinking.

10.  For the period beginning on April 13, 2009, the evidence of record does not indicate that the Veteran service-connected acquired psychiatric disorder has been productive of occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issues of entitlement to entitlement to a compensable rating for the Veteran's service-connected bilateral hearing loss and whether the initial 30 percent rating evaluation assigned for the Veteran's acquired psychiatric disorder was based on clear and unmistakable error (CUE).  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The January 2005 rating decision, which denied entitlement to service connection for a right elbow disorder, a back disorder and hypertension, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

3.  The evidence relevant to the claim of entitlement to service connection for a left elbow disorder received since the January 2005 rating decision is not new and material, and that claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

4.  The additional evidence relevant to the claims of entitlement to service connection for a back disorder and entitlement to service connection for hypertension, presented since the January 2005 rating decision, is new and material and those claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

6.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

7.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

8.  The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

9.  The criteria for an initial rating in excess of 30 percent for the Veteran's service-connected acquired psychiatric disorder were not met prior to April 13, 2009.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).

10.  The criteria for a rating in excess of 50 percent for the Veteran's service-connected acquired psychiatric disorder have not been met for any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is attempting to reopen previously denied claims of entitlement to service connection for a right elbow disorder, a back disorder and hypertension.  The Veteran has also claimed entitlement to service connection for sleep apnea and type II diabetes mellitus.  For his service-connected acquired psychiatric disorder and bilateral hearing loss the Veteran has claimed entitlement to ratings in excess of those already granted.  Finally, the Veteran has asserted that the initial 30 percent rating evaluation assigned for the his acquired psychiatric disorder was based on clear and unmistakable error (CUE).  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

In a claim for secondary service connection, the regulations provide that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

Once service connection is granted a disability evaluation is determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1.  Moreover, separate, "staged" ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The U.S. Court of Appeals for Veterans Claims has expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, at 470-71.  

Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During his July 2012 hearing before a Veterans law Judge, the Veteran withdrew from consideration the issues of entitlement to a compensable rating for his service-connected bilateral hearing loss and whether the initial 30 percent rating evaluation assigned for the Veteran's acquired psychiatric disorder was based on clear and unmistakable error (CUE).  As the Veteran has withdrawn his appeal as to the stated issues, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed without prejudice.


New and Material Evidence Claims

As noted above, the Veteran is attempting to reopen his previously denied claims of entitlement to service connection for a right elbow disorder, a back disorder and hypertension.  

The Veteran first claimed entitlement to service connection for those disorders in October 2004.  In a January 2005 rating decision the RO denied entitlement to service connection.  For the claimed right elbow disorder and back disorder the RO found that there was no evidence of any permanent residuals or chronic disability.  For the Veteran's hypertension the RO found that there was no diagnosis of that condition in service.  The Veteran did not appeal that determination.  Accordingly, it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In December 2007 the Veteran filed another claim asserting entitlement to service connection for a back disorder.  In April 2008 the Veteran filed another claim asserting entitlement to service connection for a left elbow disorder and hypertension.  The RO denied these claims in a September 2008 rating decision, finding that new and material evidence had not been submitted.  The Veteran submitted a Notice of Disagreement (NOD) later that month.  The RO issued a Statement of the Case (SOC) in July 2009 and the Veteran filed a Substantive Appeal (VA Form 9) in August 2009.  

Regardless of how the RO ruled on the question of reopening, the Board, as the final fact finder within VA, initially must determine whether new and material evidence has been submitted for each claim at issue.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

"Material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, then the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The Board also notes that if VA failed to consider new and material evidence submitted within the one-year appeal period pursuant to 38 C.F.R. § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  In Buie v. Shinseki, 24 Vet. App. 242 (2011), the Court explained that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement, but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.  Similarly, under 38 C.F.R. § 3.156(c), when VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, the claim will be reconsidered notwithstanding the provisions of 38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156(c) (2011).   

In a July 2008 statement he reported hurting his back and right elbow in service.  He also submitted a July 2008 letter from a VA Advanced Registered Nurse Practitioner, where she indicated treating the Veteran for low back pain and right elbow pain.  She indicated that the Veteran had been treated for right elbow pain in April 1989 and back pain in May 1989.  She also opined that it was as likely as not that those issues were service-connected.  

The Veteran was afforded a VA examination in support of his claim in May 2009.  During that examiner the examiner noted that the Veteran was treated in April 1989 for trauma to his right elbow and that he continued to report pain in the elbow while in service and was seen for a "possible bruise."  The examiner noted that the Veteran's reported history of injury to his elbow was somewhat vague.  Radiographic imagery did not show any acute abnormality of the bony structure of the elbow.  The examiner diagnosed the Veteran with subjective right elbow pain with normal physical examination and normal radiographic imaging, without functional or occupational effect.  He noted that the Veteran's discharge examination was negative for documentation of continued problems with his right elbow and that no actual condition had been diagnosed.  

In July 2012 the Veteran testified at a hearing before a Veterans law Judge.  During that hearing the Veteran again reported that he injured his elbow in service.  He was unsure as to the condition affecting his elbow, but reported that it is painful and sometimes swells.  

With regard to whether or not new and material evidence has been received to reopen a claim of entitlement to service connection for a right elbow disorder the Board finds that evidence submitted is new, in that it was not of record at the time of the January 2005 rating decision.  However, it is not material in that it does not relate to an unestablished fact necessary to substantiate the Veteran's claim, and does not raise a reasonable possibility of substantiating that claim.  Specifically, the evidence submitted by the Veteran does not show that the Veteran has been diagnosed with an actual right elbow disorder.  The evidence submitted merely repeats his contention that he has experienced pain and swelling in that elbow since service, contentions which were fully considered by the RO in its January 2005 rating decision.  Cumulative or redundant evidence is not new and material. 

In sum, the Board finds that the evidence presented subsequent to the January 2005 rating decision on the issue of entitlement to service connection or a right elbow disorder is not "new and material" as contemplated by 38 C.F.R. § 3.156(a), and provides no basis to reopen that claim.  Because the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable and the claim remains denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

In contrast, with regard to whether or not new and material evidence has been received to reopen the claims of entitlement to service connection for a back disorder and hypertension the Board finds that the evidence obtained since the January 2005 rating decision is new and material.  Specifically, the Board notes that VA treatment records from June 2009 contain a diagnosis of degenerative joint disease of the lumbar spine.  Moreover, submitted evidence indicates a possibility that the Veteran's hypertension is related to his time in service, even though that condition was not diagnosed in service.   Evidence submitted on these issues pertains directly to the basis under which they were denied in January 2005.  

New and material evidence having been submitted, the claims of entitlement to service connection for a back disorder and hypertension are reopened.  

Back Disorder & Hypertension

Having been reopened, the Veteran's claim of entitlement to service connection for a back disorder must be reviewed on a de novo basis.  As noted above, direct service connection requires evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  

Secondary service connection is granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service treatment records from May 1989 indicate that the Veteran was treated for muscle strain at the right rib and low thoracic area on two occasions.  Service treatment records also show a history of sporadic blood pressure readings taken over the duration of his period of service.  The Veteran systolic pressure varied from 100 to 150 and his diastolic pressure varied from 60 to 80.  There is no indication that multiple readings were taken on any given date.  During the Veteran's June 1990 separation examination he denied having any type of recurrent back pain.  The Veteran also denied having any high or low blood pressure at that time.  His blood pressure reading was 130/80.  

Post-service records from June 2002 indicate that the Veteran was found to have hypertension.  Subsequent treatment records show continued treatment for that condition.  During an April 2008 VA examination the Veteran reported that he had a 4 or 5 year history of hypertension, providing evidence against this claim as it clearly indicates a problem that began well after service.   

In a July 2008 statement the Veteran report that he hurt his back in service.  He also cited several blood pressure readings from service and asserted that he actually had Stage 1 hypertension while in service and has continued to have high blood pressure since that time.  

He also submitted two letters a VA Nurse Practitioner, dated July 2008 and August 2008.  This provider reported that she was treating the Veteran for low back pain and hypertension.  She observed that the Veteran had been treated back pain in May 1989 while in service and cited several in-service blood pressure readings from 1989 and 1990.  She opined that it was as likely as not that the Veteran's back disorder was service-connected and that it is as likely as not that the Veteran's hypertension was related back to his time in service.  

In May 2009 the Veteran was afforded a VA examination in support of his claim.  During that examination the examiner noted that the Veteran was claiming that he had increased weight gain due to his service-connected disabilities.  The examiner referenced radiographic imagery which showed mild degenerative changes of the lumbosacral spine.  She noted that the Veteran was treated for muscle strain at the right rib and low thoracic area in service, but that the Veteran did not list any back problems on his discharge examination.  The examiner's diagnosis was subjective complaints of low back pain with normal radiologic imaging with no functional or occupational effect.  She opined that the Veteran's back condition was less likely than not caused by or a result of an injury sustained while in service, noting that the Veteran had an injury to his thoracic area prior to his entry into service and that the Veteran's separation examination was negative for any mention of continued pain in the thorax or low back.  

Another VA examination from May 2009 referenced blood pressure testing, which showed that the Veteran's blood pressure was 139/63, 181/93 and 174/80.  The examiner noted that the date of the Veteran's first hypertension diagnosis was unknown, but that his blood pressure had increased over the years as his weight increased, providing evidence against this claim as it indicates a cause of the  problem (weight).  

The examiner determined that while in service there were two isolated incidents of the Veteran's blood pressure being elevated, but that these reading corresponded to times the Veteran was seen for trauma of the ankle.  The examiner diagnosed the Veteran with hypertension related to morbid obesity with no functional or occupational effect.  She stated that the blood pressure readings which were documented in the Veteran's claims file were taken at the time of his presentation to clinic care for treatment of his right ankle problems and back problems and that an elevated blood pressure reading is a normal physiologic response to pain or injury.  She observed that other blood pressure readings documented during service were for routine clinic examinations and were normal.  

Additional VA treatment records from June 2009 indicate that the Veteran continued to report severe low back pain.  The provider's impression was degenerative joint disease of the lumbar spine and peripheral neuropathy involving the lower extremities.  

In his August 2009 Substantive Appeal (VA Form 9) the Veteran stated that in-service injuries resulted in weight gain due to depression and an inability to exercise.  He stated that obesity resulted and that this caused his hypertension.  

In a September 2010 statement, the same VA Nurse Practitioner who wrote the July 2008 letter indicated her opinion that the Veteran's obesity is as likely as not a result of his depression.  She stated that depression can have a direct result on obesity. 

In June 2011 the Veteran was afforded a VA examination by a psychiatrist to determine, in part, whether or not the Veteran's obesity was related to his depression.  The examiner conducted a thorough examination and diagnosed the Veteran with depression.  She stated that there is no direct link between depression and obesity, noting that the Veteran's weight problems seem to have had their onset as early as his time in service.  She also observed that the Veteran's depression had its onset in 2008, at which point the Veteran was already considerably obese.  She noted that from 2005 to 2008 the Veteran was not diagnosed with depression by primary care.  She provided an opinion that the Veteran's obesity was not directly caused by or a result of the Veteran's acquired psychiatric disorder.  
 
In July 2012 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran reported that he was discharge from service due to failure to meet weight standards.  He reported that his weight gain began after his roommate in service attempted suicide.  He asserted that this weight gain had caused his back condition and hypertension.  In the alternative, he argued that his in-service injury to his back was the cause of his current back disorder.  

After a thorough review of the entirety of the evidence of record the Board finds that service connection is not warranted for a back disorder and hypertension on a direct basis.  As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  

With regard to his back disorder, the Board notes that the evidence of record does show that the Veteran has been diagnosed with degenerative joint disease of the lumbar spine.  Moreover, the evidence demonstrates that the Veteran sustained a back injury in service.  However, the Veteran's claim fails with respect to the third element, the requirement of a nexus between his current disability and the in-service event.  

In so finding, the Board places the greatest probative value on the May 2009 VA examination reports.  Specifically, the Board notes that the examiner specifically concluded that the Veteran's back condition was less likely than not caused by or a result of an injury sustained while in service.  This report contains a thorough review of the evidence and well-reasoned medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In contrast, the evidence supporting the Veteran's assertion that current back disorder is due to an in-service back injury consists of his own statements and an opinion presented by one of the Veteran's private physicians.  Specifically, the Board notes that the July 2008 letter from a VA Nurse Practitioner contains an opinion that it is as likely as not that the Veteran's back disorder is service-connected.  Beyond mentioning that the Veteran was treated for back pain in service this provider did not reference any rationale or basis for this opinion, limiting the value of this viewpoint.  

With regard to his hypertension, the Board notes the evidence of record does show that the Veteran has been diagnosed with and treated for hypertension.  However, the evidence does not show that the Veteran was ever diagnosed with hypertension in service.  Accordingly, the Veteran's claim fails with respect to the second element, the requirement for evidence of in-service incurrence or aggravation of a disease or injury.  

In so finding, the Board places the greatest probative value on the service treatment records and the May 2009 VA examination report.  Specifically, the Board notes that the Veteran denied having high blood pressure on his separation examination and that the examiner who conducted the May 2009 examination found that while there were two isolated incidents of the Veteran's blood pressure being elevated in service these readings corresponded to times the Veteran was seen for trauma of the ankle.  She also noted that other blood pressure readings documented during service were for routine clinic examinations and were normal.  This report contains a thorough review of the evidence and well-reasoned medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In contrast, the evidence supporting the Veteran's assertion that his hypertension dates back to service consists of his own statements and an opinion presented by VA Nurse Practitioner.  This provider merely cited several in-service blood pressure readings and opined that was is as likely as not that the Veteran's hypertension was related back to his time in service.  The provider did not reference any rationale or basis for this opinion, limiting the value of this viewpoint.  

For both his back disorder and hypertension the Veteran has also put forward the theory that these conditions are a result of obesity, which he states is due to a service-connected disorder.  As noted above, secondary service connection is granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

After a thorough review of the entirety of the evidence of record the Board also finds that entitlement to service connection for a back disorder and hypertension is not warranted on a secondary basis.   Having reviewed the entirety of the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's theory that his obesity is related to a service-connected disability.  In so finding, the Board places the greatest probative weight on the June 2011 VA examination report, which contains an opinion that the Veteran's obesity was not directly caused by or a result of the Veteran's acquired psychiatric disorder.  This report includes a thorough review of the evidence and a well-reasoned medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In contrast, the evidence supporting the Veteran's assertion that his obesity is due to his acquired psychiatric disorder, which has in turn caused or aggravated his back disorder and hypertension, consists of his own statements and a statement from a VA provider.  Specifically, the Board notes that a VA Nurse Practitioner provided a letter wherein she stated that the Veteran's obesity is as likely as not a result of his depression.  The letter provided no basis or rationale whatsoever, and no supporting evidence was cited.  Accordingly, the value of this provider's opinion is severely limited.  

For each determination on the Veteran's back disorder and hypertension claims, on both a direct and secondary basis, the Board must consider the Veteran's lay statements.  Lay testimony may be competent as to some matters of diagnosis and etiology, and the Board must to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's statements that his back disorder is related to an in-service back injury, that his hypertension began in service and that both conditions are related to obesity, which is in turn related to a service-connected condition, relate to internal medical process that are of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements on these questions are therefore not competent.

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for a back disorder and hypertension.  As there is a preponderance of evidence against the claims, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.

Sleep Apnea & Diabetes Mellitus

The Veteran has also claimed entitlement to service connection for sleep apnea and diabetes mellitus.  The Veteran's sole assertion with regard to these conditions is that his service-connected acquired psychiatric disorder has resulted in obesity, which has in turn caused or aggravated his sleep apnea and diabetes mellitus.  As noted above, the Veteran has made similar assertions with regard to his claim of entitlement to service connection for a back disorder and hypertension.  However, for those issues the Veteran had also claimed entitlement to service connection on a direct basis.  

Secondary service connection is granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As such, the first step in evaluating entitlement to service connection for sleep apnea and diabetes mellitus is to determine whether or not the Veteran's obesity is secondary to his service-connected acquired psychiatric disorder.  If not, then the link asserted by the Veteran is not present and service connection must be denied.  

The relevant evidence on these issues includes service treatment records, VA treatment records, VA examination report and both written and oral statements from the Veteran.  The Veteran does not contend, and service treatment records do not indicate, that the Veteran ever complained of, was diagnosed with or presented with any symptoms pertaining to either sleep apnea or diabetes mellitus in service.  During the Veteran's June 1990 separation examination the Veteran denied having had any frequent trouble sleeping.  

Post-service treatment records from June 2002 indicate that the Veteran was found to have diabetes mellitus.  Subsequent treatment records show continued treatment for that condition.  Records from March 2003 show that the Veteran was found to have sleep apnea.  Subsequent treatment records show continued treatment for that condition.  During an April 2008 VA examination the Veteran reported that he had a 10 year history of diabetes mellitus.  

In a July 2008 statement the Veteran asserted that in-service injuries prevented him from doing exercises, thereby causing him to gain weight.  He reported that this weight gain caused him to develop diabetes and sleep apnea.  

In May 2009 the Veteran was afforded a VA examination in support of his claim.  During that examination the examiner noted that the Veteran's diabetes mellitus had an onset date of 2005.  The examiner observed that the Veteran was noted to have increasing blood sugars as his weight elevated and that they eventually became high enough to meet the criteria for diabetes mellitus.  He noted that the Veteran was on insulin and that his diabetes had worsened since its onset and has been poorly controlled.  Testing revealed that his blood sugar was 223.  The examiner also noted that the Veteran did have sleep apnea, even with the use of a CPAP machine.  The examiner determined that the Veteran's sleep apnea was due to his morbid obesity.  The examiner also noted that the Veteran was claiming that he had increased weight gain due to his service-connected disabilities.  She concluded by stating that the Veteran's sleep apnea and diabetes were not caused by or a result of the Veteran's service-connected conditions.  

In his August 2009 Substantive Appeal (VA Form 9) the Veteran stated that in-service injuries resulted in weight gain due to depression and an inability to exercise.  He stated that obesity resulted and that this caused his sleep apnea.

In a September 2010 letter a VA Nurse Practitioner indicated her opinion that the Veteran's obesity is as likely as not a result of depression.  She stated that depression can have a direct result on obesity.  She also stated that sleep apnea is a common result of obesity and that therefore obesity would be considered a contributing factor to sleep apnea.  

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for sleep apnea and diabetes mellitus is not warranted.   As noted above, the Veteran does not contend, and the evidence does not indicate, that either condition began in service.  Instead, the Veteran's sole assertion is that the claimed conditions have either been caused or aggravated by his service-connected acquired psychiatric disorder.    

Having reviewed the entirety of the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claims.  In so finding, the Board places the greatest probative weight on the June 2011 VA examination report, which contains an opinion that the Veteran's obesity was not directly caused by or a result of the Veteran's acquired psychiatric disorder.  This report includes a thorough review of the evidence and a well-reasoned medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In contrast, the evidence supporting the Veteran's assertion that his obesity is due to his acquired psychiatric disorder, which has in turn caused or aggravated his sleep apnea and diabetes mellitus, consists of his own statements and a statement from a VA provider.  Specifically, the Board notes that a VA Nurse Practitioner provided a letter wherein she stated that the Veteran's obesity is as likely as not a result of his depression.  The letter provided no basis or rationale whatsoever, and no supporting evidence was cited.  Accordingly, the value of this provider's opinion is severely limited.  

The Board has considered the Veteran's assertions and acknowledges that he is competent to testify as to symptoms which are non-medical in nature or which come to him through his senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, individuals without training are not competent to provide evidence as to more complex medical questions.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as the cause of his obesity.  Even according the Veteran's vague assertions some probative value, they are outweighed by the objective medical evidence indicating that his obesity is not the result of his service-connected acquired psychiatric disorder.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

As noted above, a claim for secondary service connection may be granted when the disability claimed is proximately due to a service-connected disability or when the disability claimed has been aggravated by a service-connected disability.  Entitlement to service connection on these bases requires competent evidence that the secondary disability was caused or aggravated by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  The competent evidence of record clearly shows that the Veteran's obesity was  not caused by a service-connected disorder.  In turn, it also shows that the Veteran's sleep apnea and diabetes mellitus were also not caused or aggravated by a service-connected disorder.  Accordingly, service connection for sleep apnea and diabetes must be denied.   

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for sleep apnea and diabetes mellitus.  As there is a preponderance of evidence against the claims, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.

Acquired Psychiatric Disorder

The Veteran has also asserted entitlement to increased ratings for his service-connected acquired psychiatric disorder.  Essentially, the Veteran contends that the evaluations he has received for that condition do not and have not reflected its severity.  

The Veteran first claimed entitlement to service connection for an acquired psychiatric disorder in April 2008.  The RO granted entitlement to service connection for that condition in a September 2008 rating decision, assigning a 30 percent rating effective from April 23, 2008, the date that the Veteran first filed his claim.  The Veteran submitted a Notice of Disagreement (NOD) in January 2009.  The RO issued a Statement of the Case (SOC) in July 2009.  The Veteran filed a Substantive Appeal (VA Form 9) in September 2009.  In May 2009 the RO issued an additional rating decision therein granted entitlement to a 50 percent rating effective from April 13, 2009.  As this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim on that issue, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

As noted above, disability evaluations are determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Moreover, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).  Accordingly, there are two separate ratings currently on appeal: the 30 percent rating effective prior to April 13, 2009, and the 50 percent rating effective thereafter.  The Board must determine whether ratings in excess of those assigned are warranted for either period.  

Under Diagnostic Code 9411, an acquired psychiatric disorder is assigned a 30 percent rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends). 

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., avoiding friends, neglecting family, inability to work).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, etc.). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The relevant evidence of record in this case consists of VA treatment records, VA examination reports and several written statements from the Veteran and other individuals.  

VA treatment records from March 2008 indicate that the Veteran underwent a comprehensive mental health evaluation after a positive major depressive disorder screening.  During that evaluation the Veteran reported loss of interest in activities, feeling like he wants to cry at time, agitation and irritability and depression.  He stated that while he had thought of suicide on a few occasions he would never act on those thoughts.  He report sleep disturbance and nightmares approximately two to four times a week.  The examiner diagnosed the Veteran with depression and assigned a GAF score of 60.  Subsequent VA treatment records from April 2008 indicate continued depression symptoms and a GAF score of 65.  The evaluating provider noted that the Veteran had good hygiene and eye contact, speech within normal limits, a full range of affect, a linear and goal-directed thought process, no suicidal or homicidal ideation, no delusions or hallucinations, intact memory and concentration and good judgment and insight.  The provider stated that the Veteran depression symptoms were significantly improved and basically in remission on medication.  

In May 2008 the Veteran was afforded a VA examination in support of his claim.  During that examination the Veteran reported feeling as if his life was not going well.  He also stated that he stays at home "like a hermit."  The examiner noted that the Veteran was on anti-depressant medication.  Psychiatric examination indicated that the Veteran was clean, neatly groomed and appropriately dressed.  His psychomotor activity was unremarkable and his speech was spontaneous and clear.  The Veteran's attitude was cooperative and attentive.  His affect was constricted and his mood was dysphoric.  Attention disturbance was reported, but the Veteran was able to perform serial 7s and spell a word forward and backward.  He was oriented to person, time and place.  His thought process was unremarkable.  The Veteran denied suicidal ideation and delusions.  Judgment was intact.  Sleep impairment was noted.  There was no inappropriate behavior indicated, but obsessional/ritualistic behavior was noted consisting of object arranging.  The Veteran reported panic attacks a couple of times a week.  The Veteran's impulse control was good and no episodes of violence were noted.  The Veteran was able to maintain minimum personal hygiene and had no problems with activities of daily living.  Memory was normal.  The examiner diagnosed the Veteran with depression and assigned a GAF score of 60.  He noted that the Veteran had poor social interaction.   

VA treatment records from July 2008 indicate that the Veteran reported worsening anxiety without any clear trigger.  The Veteran also indicated that he has a desire to isolate himself, with mild agoraphobia.  Problems with irritability and sleep were also reported.  The Veteran grooming and hygiene were within normal limits.  His speech was spontaneous and fluent.  A full range of affect was indicated and thought process and content were normal.  The Veteran denied having any suicidal or homicidal ideation, intent or plan.  

In a July 2008 written statement the Veteran's wife stated that shortly after she and Veteran married she noticed that he would become withdrawn and quiet.  She also noted that the Veteran has to have everything put away in a certain way or he will get upset.  She indicated that their marriage had suffered due to his depression and that he continues to have "flipping out spells."  She indicated that their children have suffered due to the Veteran's depression and that they do not get along with their father.  She noted that the Veteran get better when he was prescribed medication by VA, but that he has spells where he just sits and stares off into nowhere.  

The Veteran also submitted a written statement in July 2008.  Therein the reported that he used to be very active in the community and belonged to several civil organizations.  He stated that he has stopped participating and that he just sits around the house and looks for reasons not to do anything.  

VA treatment records from August 2008 indicate continued treatment for depression.  The Veteran reported that his ongoing panic symptoms had significantly improved except for an incident which occurred the day before this treatment.  The Veteran denied any suicidal thoughts, but did report continued sleep difficulty.  The evaluating provider stated that the Veteran's depressive disorder was mild to moderate.  

In September 2008 the Veteran was afforded an additional VA examination in support of his claim.  In his report the examiner noted that the Veteran was clean, but that his clothes were disheveled.  Psychomotor activity was unremarkable and speech was spontaneous.  The Veteran's attitude was cooperative but suspicious.  His affect was appropriate and his thought process was unremarkable.  His mood was agitated.  The examiner assigned a GAF score of 60.  

VA treatment records from December 2008 indicate that the Veteran reported less anxiety and limited panic symptoms.  He did state that he has limited anxiety with certain situational stressors, but that this has become less intense.  He continued to report sleep disturbance and anxiety symptoms related to social events.  Other symptoms were consistent with previous treatment records.  

VA treatment records from April 2009 indicate that the Veteran reported mounting anxiety and near-panic symptoms.  The Veteran stated that he was having problems at work and was having passive thoughts about death.  A GAF score of 58 was assigned.  Treatment records from June 2009 also indicate that the Veteran reported having passive thoughts of death, but no suicidal thoughts.  He reported ongoing panic attacks and stated that he feels anxiety to the point where he feels nearly incapable of going to work.  He continued to report sleep disturbance and stated that he is unable to attend organization meetings because of anxiety.  Psychiatric evaluation revealed that the Veteran was alert and oriented in all spheres.  Hygiene and grooming were within normal limits and speech was spontaneous and fluent.  The Veteran's mood was anxious and depressed, but his affect had full range.  His thought process was linear and goal-directed, without loosening of associations.  He denied suicidal ideation, intent or plan, but did report some occasional passive thoughts about death.  He denied hallucinations, delusions and hopelessness.  His memory and concentration were intact.  His insight was fair and his judgment was good.  The examiner diagnosed the Veteran with an anxiety disorder and a depressive disorder, assigning a GAF score of 58.  The examiner noted somewhat worsened anxiety.  Treatment records from that time show that the Veteran was admitted for several days.  

In his September 2009 Substantive Appeal (VA Form 9) the Veteran reported that he has missed work due to his depression and that his family life has been and continues to be in bad shape.  He also reported that he thinks of suicide, does nothing but work, cannot sleep, has lost all of his friends due to mood swings, is having marital trouble with his wife, has panic attacks 3 to 4 times per week, has difficulty understanding complex commands, has impairment of short and long term memory, cannot remember the simplest of tasks, has disturbances of motivation and mood, and have difficulty maintaining effective work relationships.  

An October 2009 letter from a VA physician indicates that the Veteran has recurrently reported stress in his current job position and may benefit from a change in position with less perceived stress.  VA treatment records from October 2009 indicate no clear change from previous records.  The Veteran did report difficulty enjoying public activities and discussed having had fleeting suicidal ideation thoughts.  No planning or intent was indicated.  The evaluating provider assigned a GAF score of 59.  

VA treatment records from December 2009 indicate that the Veteran reported panic attacks approximately 3 to 4 times per week.  He stated that medications had helped him with some minimal social activity.  He reported having thought about ways to commit suicide after having an argument with his father.  He denied any planning or intent and denied having any other suicidal thinking episodes.  Psychiatric evaluation showed consistent symptomatology.  A GAF score of 59 was assigned.  Records from January 2010, April 2010 and May 2010 also show consistent symptomatology, with GAF scores of 60, 58 and 59 having been assigned, respectively.  

In a May 2010 letter the Veteran's psychiatrist stated that he was not comfortable saying that the Veteran could absolutely not do any specific job, but that he should seldom perform duties involving interaction outside VA because these have been proved to worsen the Veteran's depression, panic attacks and anxiety.  

In November 2010 the Veteran was afforded a fee-based VA examination in support of his claim.  During that examination the Veteran reported having had an increase in panic attacks over the last two to three years.  He reported that he now has panic attacks two to four times a week.  He also reported that he missed over 200 hours of work last year due to these panic attacks and recently changed jobs to one that is less stressful.  He stated that his marriage is just barely hanging on and that his wife is currently living with her parents.  He denied being suicidal or homicidal.  The Veteran described current depressive symptoms of low mood, panic attacks, anxiety and temper.  He stated that he has no hobbies or interests and reported that social function changes had worsened over the previous year.  Mental status examination showed that the Veteran was oriented and that his appearance and hygiene were within normal limits.  The Veteran's behavior was appropriate and he maintained good eye contact during the examination.  His affect and mood were flattened and depressed.  The Veteran was cooperative and polite.  He was irritable, but not towards the examiner.  Communication, speech and concentration were within normal limits.  The examiner noted that panic attacks were present and that they occur near-continuously but do not affect the Veteran's ability to function independently.  The examiner noted that there was no suspiciousness present and that the Veteran denied any delusions, or hallucinations.  He also noted that obsessive-compulsive behavior was absent.  Thought processes were appropriate and the Veteran was able to understand directions.  No slowness or thought of confusion was observed and judgment was not impaired.  Abstract thinking and memory were within normal limits.  Suicidal and homicidal ideation was absent.  The examiner diagnosed the Veteran with major depressive disorder and a panic disorder.  He stated that these diagnoses were related and that the diagnosis of panic disorder represents a progression of the primary diagnosis because his panic and anxiety are secondary to depression.  A GAF score of 55 was assigned.  The examiner stated that the Veteran does not have difficulty performing activities of daily living.  He noted that the Veteran does have difficulty establishing and maintaining effective work/school and social relationships because of his mental health problems.  He observed that the best description of the Veteran's current psychiatric impairment is "occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks..."  He stated that the above description was supported by symptoms of depressed mood, anxiety, panic attack weekly or less often and chronic sleep impairment.  The examiner concluded by stating that the Veteran has no difficulty understanding command and does not appear to pose a danger to himself of others.

In June 2011 the Veteran was afforded another VA examination in support of his claim.  During that examination the Veteran reported that his depression rules his life and that he has both good and bad days.  He reported poor energy, irritability and discord with family members.  Psychiatric examination showed that the Veteran was clean, neatly groomed and casually dressed.  Psychomotor activity was unremarkable.  Speech was spontaneous and the Veteran's attitude was cooperative, friendly, relaxed and attentive.  His affect was normal, but his mood was dysphoric.  The Veteran's attention was intact.  He was oriented to person and place, but with regard to time he was off by one day.  His thought process and content were unremarkable.  Other findings were normal.  The Veteran did report having panic attacks approximately twice a week.  There was no evidence of homicidal or suicidal thoughts.  Impulse control was fair and memory was normal.  The examiner diagnosed the Veteran with depression and assigned a GAF score of 63.  The examiner stated that there was reduced reliability and productivity due to the Veteran's mental disorder symptoms, but that there was not total occupational and social impairment.  Impairment was noted with regard to family relationships, work and mood, but not with regard to judgment or thinking.  

In a July 2012 written statement the Veteran's wife reported that he isolates himself socially.  She also noted that the veteran has panic attacks and becomes angry with little provocation.  She stated that the Veteran has a poor relationship with his son and step-daughter.  In another written statement a coworker of the Veteran reported observing the Veteran having difficulty concentrating and staying on task.  This individual also noted that the Veteran has been found asleep at his desk on several occasions.  

In July 2012 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran asserted that he has had to take a substantial amount of time off from work because of his anxiety.  He also stated that he has been taken off of the phone banks and separated from all personal contact.  He stated his opinion that his most recent VA examination was not adequate.  He reported that he has panic attacks of some form of severity pretty much daily and that he has significant problems with social activities.  He also reported sleep difficulties, stating that he is only about to get between three and four hours of sleep on a good night.  

As stated above, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  After a careful review of the evidence, the Board concludes that prior to April 13, 2009, the Veteran's acquired psychiatric disorder was manifested by symptomatology most closely corresponding to a 30 percent rating.  As discussed above, a 30 percent rating is warranted where symptoms result in occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  38 C.F.R. § 4.130.  A 50 percent rating is warranted where symptoms result in occupation and social impairment with reduced reliability and productivity.  Id.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").

The record shows that prior to April 13, 2009, the Veteran's acquired psychiatric disorder, at most, was manifested by sleep difficulties, passive suicidal thoughts, restricted affect, depressed mood, angry outbursts, panic attacks of varying frequency and GAF scores ranging from 60 to 65.  While this shows the Veteran met some of the criteria for a 50 percent rating, in that he had disturbances of motivation and mood and difficulty maintaining effective work relationships, overall, the severity of the Veteran's acquired psychiatric disorder does not warrant a 50 percent rating.  Specifically, the Board notes that VA examination and treatment records from that time do not show any circumstantial, circumlocutory or stereotyped speech; panic attacks regularly more than once a weeks; difficulty understanding complex command; impairment of memory; impaired judgment; or impaired abstract thinking.  Poor social interaction was noted, but it was not evidenced that the Veteran had more than occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  In viewing the evidence in its entirety, the Board finds that the Veteran's overall disability picture is most consistent with a 30 percent evaluation for that period.  Therefore, a rating in excess of 30 percent, prior to April 13, 2009, is not warranted.  

As indicated above, the RO granted a rating of 50 percent effective from April 13, 2009.  The Veteran's acquired psychiatric disorder continued to be manifested by sleep difficulties, irritability, anxiety, depression, anger control problems and passive thoughts about death without suicidal ideation.  However, those records also show mounting anxiety and near-panic symptoms, including occasional feeling of an inability to function at work.  Worsening social isolation was also shown in treatment records and VA examination reports from that date forward, as were increasing family problems with the Veteran's wife and children.  The frequency of the Veteran's panic attacks also appears to have increased and the Veteran was moved into a different job function, away from public interaction.  Furthermore, the Veteran's GAF score dropped below 60, fluctuating between 58 and 60.  

Based on the evidence of record the Board finds that a rating of 50 percent is warranted for that time period.  The evidence of record shows a substantial worsening of the Veteran's acquired psychiatric disorder symptoms, resulting in occupational and social impairment with reduced reliability and productivity. 

These symptoms most closely approximate those contemplated by a 50 percent rating.  However, the next higher 70 percent rating is not indicated.  The Veteran does not have occupational and social impairment with deficiencies in judgment and thinking.  He does not have suicidal ideation; does not have obsessional rituals which interfere with routine activities; does not have speech that is intermittently illogical, obscure or irrelevant; does not have near-continuous panic or depression that affects his ability to function independently, appropriately and effectively; does not have impaired impulse control; does not have spatial disorientation; and does not neglect his personal appearance and hygiene.  The Veteran was still able to maintain employment.  VA examination reports from November 2010 and June 2011 show that the Veteran's panic attacks do not affect his ability to function independently.  The lowest GAF assigned was a 55.  The November 2010 VA examiner clearly stated that the best description of the Veteran's current psychiatric impairment is "occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks..."  These findings do not in any way demonstrate occupational and social impairment, with deficiencies in most areas sufficient to warrant a 70 percent rating.  

For the reasons enumerated above, the Board is unable to find that the Veteran's acquired psychiatric disorder picture more nearly approximated the criteria for the next higher rating of 50 percent prior to April 13, 2009, or the next higher rating of 70 percent for the period beginning on April 13, 2009.  It is important for the Veteran to understand that this finding does not suggest that the Veteran did not experience a notable worsening of his acquired psychiatric disorder symptoms during this period beginning on April 13, 2009.  The 50 percent evaluation assigned during that time acknowledges significant aggravation of the Veteran's condition.
 
The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the Veteran's acquired psychiatric disorder is manifested by impairment in social and occupational functioning but those impairments are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Duty to Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in April 2007, January 2008, March 2008, June 2008, July 2008, February 2009 and June 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In connection with a claim to reopen on new and material evidence and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), the RO must satisfy the duty to notify with a letter defining new and material evidence, advising the appellant of the reasons for the prior denial of the claim of service connection and noting the evidence needed to substantiate the underlying claim of service connection.  The June 2008 letter satisfied this requirement for the right elbow claim.  As to the other claims to reopen the Board notes that those have been resolved in the Veteran's favor.  Accordingly, any error in notice required by Kent is harmless error.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded VA examinations pertaining to the issues on appeal during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist.  

Finally, the Board notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  The record indicates that the Veteran is currently working, and there is no allegation that his service-connected disorders have resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.   


ORDER

The appeal on the issue of entitlement to a compensable rating for the bilateral hearing loss is dismissed.

The appeal on the issue of whether the initial 30 percent rating evaluation assigned for the Veteran's acquired psychiatric disorder was based on clear and unmistakable error (CUE) is dismissed.

New and material evidence not having been submitted, the claim of entitlement to service connection for a left elbow disorder is denied.  

Entitlement to service connection for a back disorder is denied.  

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for type II diabetes mellitus is denied.

Enitlement to service connection for sleep apnea is denied.  

Entitlement to an increased initial rating for the Veteran's service-connected acquired psychiatric disorder, rated as 30 percent disabling prior to April 13, 2009, and as 50 percent disabling thereafter, is denied.  


REMAND

Finally, the Board notes that the Veteran has claimed entitlement to a rating in excess of 40 percent for his service-connected left leg cellulitis.  Essentially, the Veteran contends that the evaluation he has received for that condition does not reflect its severity.  The Board finds that additional development is necessary with regard to that issue.  Accordingly, further appellate consideration will be deferred and the claim is remanded to the RO for further action as described below.

The Board notes that the Veteran was last afforded a VA examination on this issue in November 2010.  The United States Court of Appeals for Veterans Claims (the Court) has held that where a veteran claims that a disability is worse than when previously rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Because the Veteran has indicated that his left lower extremity cellulitis is manifested by significant symptomatology that is not indicated by the Veteran's earlier examination, and because VA treatment records do indicate the possibility of some worsening of these symptoms, specifically with regard to ulceration, the Board finds that a new examination is necessary to reach a decision on that issue. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain updated treatment records from the VA Medical Center in Muskogee dated after September 2010, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the condition at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the current nature and extent of the Veteran's service-connected left lower extremity cellulitis.  The claims file must be made available to the examiner in conjunction with this examination.  All indicated tests should be conducted and all findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's pertinent medical history, current complaints and nature and extent of any cellulitis in his lower left extremity.  Indications that he is exaggerating his complaints should be noted for the record. 

At a minimum, the examiner must discuss the presence (including frequency and extent), or absence, of edema, subcutaneous induration, stasis pigmentation, eczema, ulceration, and pain at rest.  To the extent possible, the examiner must distinguish between the pathology associated with the service-connected cellulitis and those manifestations related to any nonservice-connected disorders.  If the symptomatology cannot be distinguished, the examiner must, in writing, so state and explain the reason(s) for his/her conclusion.  

3.  When all of the requested development above has been completed the case should be reviewed based on any additional evidence.  Thereafter, if the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


